Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 05/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: A) reference character 308 of fig. 3, B) reference character 510 of fig. 5, C) reference character 710 of fig. 7 and D) all the reference characters e.g. 900, 902, 904 of fig. 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pagani (US 2012/0068725 A1).
Regarding claim 1, Pagani at fig. 32, ¶0101 discloses a probe chip device comprising: a beam head element [portion of 150 for 140] that includes at least one probe tip [tip of 140] that is configured to electrically probe a device under test [integrated electronic component or an integrated circuit on a substrate ¶0019, 0057, 0095, 0099]; and a diode sensor 131 that is heterogeneously integrated [this is product-by-process limitation(s), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113(I), therefore Pagani meets the limitation] on the beam head element and is proximally positioned to the at least one probe tip [¶0033, ¶0095, ¶0105].
Regarding claim 3, Pagani at fig. 32, ¶0105 discloses the probe chip device of claim 1 wherein the diode sensor is a radio frequency measuring element.
Regarding claim 6, Pagani at fig. 2 and fig. 19 discloses the diode sensor 131 is electrically connected to a plurality of point sensing contact pads [pads 112 of 110] of positioned on the probe chip device via a respective plurality of signal wires [wires between 131 and 110, ¶0059, ¶0062, ¶0083].
Regarding claim 7, Pagani at fig. 2 and 19 discloses probe chip device of claim 6 wherein the plurality of signal wires is utilized to supply the diode sensor with a sensing voltage or a sensing current by a measurement instrument [¶0018, ¶0065, ¶0105, see measuring voltage across sensing diode 131].
Regarding claim 8, Pagani at fig. 4 discloses the probe chip device of claim 7 wherein the sensing voltage or the sensing current is applied to the at least one probe tip via the diode sensor [¶0061, see “probe induces a current flow onto one of the sensing region”].
Regarding claim 9, Pagani at fig. 32, ¶0009 discloses the probe chip device of claim 1 wherein the at least one probe tip is configured to establish contact with an integrated circuit device under test [for alignment].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pagani as applied to claim 1 above, and further in view of Barker et al. (Silicon-on-Insulator Substrates as a Micromachining Platform for Advanced Terahertz Circuits), hereafter Barker.
Regarding claim 10, Pagani discloses all the elements of the probe chip device of claim 1. Pagani is silent about the diode sensor is configured to conduct at least one of a reflectometry functionality, a mixer functionality, a multiplying functionality, or tuning functionality. Barker at page 1115, col. 2 discloses “Initial applications and demonstrations of heterogeneous integration for chip-scale packaging of submillimeterwave devices have generally focused on implementing high-order frequency multipliers (quadruplers and quintuplers)”. Barker at page 1105, col. 2, last line discloses “Schottky diodes onto ultrathin silicon”, at page 1113, section V, second paragraph discloses “Heterogeneous integration of submillimeter devices onto a host substrate, such as silicon, offers an alternative approach to packaging and assembly that permits semiconductor devices and associated circuitry to be defined and registered lithographically, eliminating the imprecision and irreproducibility associated with hybrid assembly methods.” Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the diode sensor of Pagani to conduct at least one of a reflectometry functionality, a mixer functionality, a multiplying functionality, or tuning functionality as taught by Barker, to obtain advantages that Barker have to offer i.e. improved performance of submillimeterwave devices such as Schottky diode.

Claims 1-2, 4-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (US 8,587,037 B1), hereafter Li.
Regarding claim 1, Li at fig. 2-4 and disclosure of fig. 2-4 discloses a probe chip device comprising: a beam head element [test structure] that includes at least one probe tip [tip of 31/33 at 40] that is configured to electrically probe a device under test [FET]; and a diode sensor [lines 10-17 of column 5] that is heterogeneously integrated [this is product-by-process limitation(s), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113(I), therefore Li meets the limitation] on the beam head element and is proximally positioned to the at least one probe tip [lines 10-17 of column 5].
Regarding claim 2, Li discloses the probe chip device of claim 1 wherein the diode sensor is a temperature sensing element [see Abstract].
Regarding claim 4, Li discloses the probe chip device of claim 1 wherein the diode sensor is integrated onto the beam head element using a bonding agent [technology based on silicon rely on thermal diodes requires bonding agent, see lines 12-30 of column 1].
Regarding claim 5, Li discloses the probe chip device of claim 1 wherein the diode sensor is a Schottky diode sensor [lines 10-17 of column 5].
Regarding claim 6, Li discloses the probe chip device of claim 1 wherein the diode sensor is electrically connected to a plurality of point sensing contact pads [32, 34, 35, 36] positioned on the probe chip device via a respective plurality of signal wires [31, 33, 35, 37].
Regarding claim 7, Li discloses the probe chip device of claim 6 wherein the plurality of signal wires is utilized to supply the diode sensor with a sensing voltage or a sensing current by a measurement instrument [lines 35-55 of column 4, particularly lines 50-55].
Regarding claim 8, Li discloses the probe chip device of claim 7 wherein the sensing voltage or the sensing current is applied to the at least one probe tip via the diode sensor [lines 10-17 of column 5].
Regarding claim 9, Li discloses the probe chip device of claim 1 wherein the at least one probe tip [tip of 31/33 at 40] is configured to establish contact with an integrated circuit device under test [FET].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Barker et al. (Silicon-on-Insulator Substrates as a Micromachining Platform for Advanced Terahertz Circuits), hereafter Barker.
Regarding claim 10, Li discloses all the elements of the probe chip device of claim 1. Li is silent about the diode sensor is configured to conduct at least one of a reflectometry functionality, a mixer functionality, a multiplying functionality, or tuning functionality. Barker at page 1115, col. 2 discloses “Initial applications and demonstrations of heterogeneous integration for chip-scale packaging of submillimeterwave devices have generally focused on implementing high-order frequency multipliers (quadruplers and quintuplers)”. Barker at page 1105, col. 2, last line discloses “Schottky diodes onto ultrathin silicon”, at page 1113, section V, second paragraph discloses “Heterogeneous integration of submillimeter devices onto a host substrate, such as silicon, offers an alternative approach to packaging and assembly that permits semiconductor devices and associated circuitry to be defined and registered lithographically, eliminating the imprecision and irreproducibility associated with hybrid assembly methods.” Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the diode sensor of Li to conduct at least one of a reflectometry functionality, a mixer functionality, a multiplying functionality, or tuning functionality as taught by Barker, to obtain advantages that Barker have to offer i.e. improved performance of submillimeterwave devices such as Schottky diode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



July 1, 2022